EXHIBIT 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of International Silver, Inc., of our report dated April 11, 2014 on our audit of the financial statements of International Silver, Inc. as of December 31, 2013, and the related statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2013 and from inception on June 16, 2006 through December 31, 2013, and the reference to us under the caption “Experts”. /s/Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 14, 2014 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Veyas. NV89107Phone: (888)727-8251 Fax: (888)782-2351
